Citation Nr: 0808569	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  99-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malignant 
astrocytoma for purposes of accrued benefits.

2.  Entitlement to service connection for migraine headaches 
for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1979 and from October 1982 to October 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board previously remanded the case in October 2003, March 
2004 and June 2005 for further evidentiary development.


FINDINGS OF FACT

1.  The veteran died August 1998.  The primary cause of death 
was pneumonia due to dysphagia due to brain cancer 
(astrocytoma).

2.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

3.  At the time of the veteran's death, the claim of service 
connection for malignant astrocytoma and migraine headaches 
was pending.

4.  Malignant astrocytoma was not manifested in service or 
within a year of service.

5.  Migraine headaches were not manifested in service.

6.  The veteran's service connected disabilities did not 
cause the veteran's death and played no substantial or 
material part in his death.


CONCLUSIONS OF LAW

1.  Malignant astrocytoma was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).

2.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for the cause 
of the veteran's death and entitlement to accrued benefits.  
In VCAA letters of September 2001, February 2004 and December 
2006 the appellant was provided adequate notice as to the 
evidence needed to substantiate her claims.  She was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on her behalf; it 
also in essence told her to provide relevant information 
which would include that in her possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notices 
did not predate the rating decision.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the Court, citing Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim.  However, the original RO decision 
on the issue on appeal was entered before the enactment of 
VCAA.  Obviously, VA could not have informed the appellant of 
a law that did not yet exist.  Moreover, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present case 
VCAA notice was provided after the rating decision, however, 
the Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice 
letters and was given an ample opportunity to respond.  The 
appellant has not claimed any prejudice as a result of the 
timing of the VCAA letters.  Therefore, to decide the appeal 
would not be prejudicial error.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and private medical treatment 
records have been obtained.  Several medical opinions were 
requested including a Veterans Health Administration opinion.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal criteria and Analysis
A.  Accrued Benefits

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
a claim must be filed within the year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2007).  

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).

At the time of the veteran's death, he was seeking 
entitlement to service connection for malignant astrocytoma 
and migraine headaches.  Within the year following his death, 
the appellant submitted a claim of entitlement to service 
connection for the cause of the veteran's death.  That claim 
was also considered a claim of entitlement to service 
connection for the veteran's astrocytoma for the purpose of 
accrued benefits.  

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claims for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993), the Court held that service department and certain VA 
medical records are considered as being constructively in the 
claims file at the date of death although they may not 
physically be in there until after that date.  The pertinent 
provisions refer to service department records, reports of VA 
hospitalizations, reports of treatment by VA medical centers, 
reports of treatment authorized by the VA, and reports of 
autopsy made by VA on date of death.

Compensation may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharged, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

Initially, the Board notes that at the time of his death in 
August 1998, the veteran had a pending claim of entitlement 
to service connection for malignant astrocytoma and migraine 
headaches.  The appellant asserts that she is entitled to 
accrued benefits.

Service medical records show complaints of headaches and 
blurred vision.  Separation physicals June 1979 and July 1993 
noted the veteran's neurological system as normal.  

Private medical treatment records of January 1997 note a 
diagnosis of brain tumor with complaints of headaches for the 
previous 4-6 weeks.  Private medical treatment records of 
February 1997 note a diagnosis of Grade II astrocytoma.  

In a June 1998 letter the veteran's private physician Dr. 
L.A.R., stated that the etiology of this type of malignant 
brain tumor is unknown.  Caustic agents could precipitate 
this type of neoplasia.  He further noted that the veteran's 
involvement in the Gulf War and the exposure to caustic 
agents could have precipitated his condition.

After a careful review of the evidence of record the Board 
finds that the evidence is against a finding of service 
connection for malignant astrocytoma and migraine headaches 
for accrued benefits. 

In regards to the malignant astrocytoma, the Board notes that 
there is no evidence of malignant astrocytoma in service or 
within one year from service.  The first evidence of 
malignant astrosytoma is not until January 1997 which is 
years after separation from service.  

The Board notes that the private physician has stated that 
the veteran's exposure to caustic agents while serving in the 
Gulf War could precipitate the veteran's type of neoplasia.  
The Board notes that the opinion is speculative.  The use of 
the terms "could" and "could have" are indicative that he 
was being speculative in rendering his opinion.  Furthermore, 
the Board notes that the physician also stated that the 
etiology of this veteran's malignant tumor was unknown.  In 
addition, the physician makes reference to exposure to 
caustic agents while in the Gulf War.  However, he does not 
identify the caustic agents to which the veteran was 
allegedly exposed and upon which he is basing his opinion.  
Therefore, the Board finds that the opinion is speculative, 
unsupported and unreasoned.  Such evidence does not provide a 
nexus to service.  See Bloom v. West, 12 Vet. App. 185 
(1999).  

Given the foregoing, the Board finds that there is no 
competent evidence of a nexus to service.  The Board finds 
that service connection is not warranted as there was no 
competent evidence linking the veteran's malignant 
astrocytoma to service.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Service connection for malignant astrocytoma for purposes of 
accrued benefits is denied.

In regards to the appellant's claim for service connection 
for headaches for accrued benefits, the Board notes that 
while there is evidence of complaints of headaches in 
service, the separation physical of July 1993 noted he 
veteran's neurological system as normal.  Furthermore, the 
Board notes that there is no post-service evidence of 
complaints of or treatment for headaches until January 1997 
when the veteran sought treatment for unexplained headaches 
which had been ongoing for 4-6 weeks.  Finally, the Board 
notes that there is no evidence linking the veteran's post 
service headaches to the headaches he suffered while in 
service.  In fact, private medical treatment records note 
that the post service headaches were related to the malignant 
astrocytoma, a condition which was diagnosed after service 
and which is not service connected.  Without evidence of a 
nexus to service, service connection for migraine headaches 
must be denied.

The Board notes that the veteran alleged that his malignant 
astrocytoma and migraine headaches were due to his service 
during the Persian Gulf War.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  The Board notes that the statutory delimiting 
date is different than the regulatory date.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.  

However, the presumption of service connection for Persian 
Gulf War is not applicable to the veteran's case as there is 
a clear diagnosis in the veteran's case, malignant 
astrocytoma, and the veterans headaches were attributed to 
that diagnosed condition.

B.  Cause of Death

Unlike an accrued claim, all evidence (preceding and after 
death) may be considered.  The Board also attempted to 
develop evidence that would establish a direct link to 
service even though the initial diagnosis was post service.  
See 38 C.F.R. §§ 3.303(d), 3.307(c).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for the cause of the veteran's 
death.  

The veteran died in August 1998.  The death certificate 
states that the immediate cause of death was pneumonia due to 
or as a consequence of dysphagia, due to or as a consequence 
of brain cancer (astrocytoma).  At the time of the veteran's 
death service connection was in effect for pterygium and 
keratoconus.

As noted above, service medical records show complaints of 
headaches and blurred vision.  Separation physicals of June 
1979 and  of July 1993 noted the veteran's neurological 
system as normal.  

Private medical treatment records of January 1997 note a 
diagnosis of brain tumor with complaints of headaches for the 
previous 4-6 weeks.  Private medical treatment records of 
February 1997 note a diagnosis of Grade II astrocytoma.  

In a June 1998 letter the veteran's private physician Dr. 
L.A.R., stated that the etiology of this type of malignant 
brain tumor is unknown.  Caustic agents could precipitate 
this type of neoplasia.  He further noted that the veteran's 
involvement in the Gulf War and the exposure to caustic 
agents could have precipitated his condition.

A VA medical opinion of January 2002 states that the examiner 
noted a document in the veteran's service records which 
stated that the veteran was honorably discharged from the Air 
Force in 1996.  He went on to state that if the veteran was 
discharged in 1996 it was quite possible that his brain tumor 
was present at the time of his separation.  However, if he 
was separated in 1993, neither the attending physician nor he 
could make that determination.  

A Veteran's Health administration (VHA) November 2003 opinion 
from the Chief of Neurology of the VA Medical Center, Wilkes-
Barre, states that he could not find any evidence of 
treatment for headaches in the veteran's service medical 
records.  Regarding the brain tumor, he stated that given the 
nature of behavior of the type of tumor the veteran had, it 
is not possible to state conclusively that his tumor was not 
present at the time when he was discharged from service.  
However, in a significant number of patients, when the tumor 
is present in a benign form, it will be symptomatic with 
symptoms such as headaches, seizures, or some other 
neurological deficit.  He went on to state that service 
medical records do not have documentation or records of any 
primary neurological illness while the veteran was in 
service.  Therefore, in his opinion, it is less likely that 
there was a tumor present in 1992 or 1993.

A VA medical opinion of March 2004 notes that the veteran was 
diagnosed with a left frontal tumor.  He further noted that 
seizures are common presenting manifestations of the tumor 
although subtler abnormalities can often be detected.  With 
frontal lobe tumors if changes in behavior or personality may 
be the presenting feature, any such change may have been 
present for months before diagnosis or symptoms may be very 
abrupt and onset.  He went on to opine that after an 
exhaustive review of the veteran's claim file and records, it 
is his opinion that this primary brain neoplasm was less 
likely than not present during the veteran's service 
commitments from 1977 to 1993.  He based his opinion on no 
neurological sequale, no chronic or recurrent  headaches, no 
evidence of seizures, and no documentation of personality or 
behavioral changes.  

An August 2005 VA medical opinion states that it would be 
purely speculative on the examiner's part to either agree or 
disagree that the veteran's astrocytoma was present in 1993 
while he was on active duty when he had headaches and blurry 
vision.  

In June 2007 the appellant's representative submitted several 
internet articles discussing the relationship between service 
in the Gulf War and the development of brain cancer.  In 
letters and statements the appellant has argued that the 
veteran's malignant astrocytoma developed while in service.

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the  evidence is against a 
finding that the veteran's pneumonia, dysphagia and malignant 
astrocytoma, were incurred in or aggravated during service or 
within one year form service.  

The Board notes that service medical records are silent for 
any treatment of pneumonia or dysphagia.  A separation 
physical of July 1993 noted the veteran's lungs and chest to 
be normal.  Chest x-rays were also normal.  Pneumonia and 
dysphagia were not shown in service nor is there evidence of 
a nexus to any incident or disease in service.  

Furthermore, the Board notes that there is no evidence that 
the veteran's service connected keratoconus or pterygium 
caused or substantially contributed to the veteran's death.

Therefore, the matter to be resolved is whether the veteran's 
malignant astrocytoma was incurred in service or within one 
year of service.

There is no evidence of malignant astrocytoma while in 
service or within a year from service.  

A VA examiner in January 2002 stated that if the veteran was 
on active duty until 1996 that it was quite possible that his 
brain tumor was present at the time of separation from 
service; but that if he separated in 1993 then a 
determination of whether the tumor was present then could not 
be made.  The Board notes that the veteran's service records 
show that the veteran was discharged from active duty in 
October 1993.  Therefore, the Board considers this medical 
opinion to be negative evidence against the appellant's 
claim.

In addition, a VHA opinion of January 2003 states that it was 
the specialist's opinion that there was no tumor present in 
1992 or 1993.  However, the Board notes that in a remand of 
October 2003 the Board found that this opinion was inadequate 
as it was based on the finding that there was no evidence of 
headaches or neurological symptoms while in service, and 
service medical records did show complaints of and treatment 
for headaches and blurred vision in service.  A new opinion 
was requested at the time. 

A March 2004 VA opinion states that it is less likely than 
not that the veteran's tumor was present during the veteran's 
active duty from 1977 to 1993.  The VA opinion of August 2005 
stated that it would be speculative to either agree or 
disagree that the veteran's astrocytoma was present while he 
was on active duty at the time he experienced headaches and 
blurry vision.  

This Veterans Law Judge has reviewed and considered each 
opinion and all the evidence and concludes that no evidence 
establishes that  the astrocytoma was present during active 
service.  The private physician's opinion of June 1998 states 
that exposure to caustic agents could have precipitated the 
veteran's neoplasm.  However, as noted above, this opinion is 
speculative and unreasoned.  In January 2003, the VA examiner 
opined that it was not possible to state conclusively that 
the tumor was not present at discharge  However, on further 
reflection (with reasoning provided) he opined that it was 
less likely that the tumor was present in 1992 or 1993.  This 
opinion is reasoned, explores possibilities and then renders 
the most likely answer.  Ultimately, when read in its full 
context, this is a negative opinion.  The only other medical 
opinion in favor of the appellant is the January 2002 opinion 
stating that if the veteran was on active duty until 1996, it 
was possible that the astrocytoma was present during service.  
However, as noted above, service records show that the 
veteran was discharged form active duty in October 1993.  The 
remaining medical opinions of record either state that it 
would be speculative to state that the veteran's astrocytoma 
was present during service or state that it is less likely 
than not that it was present during service.  

In sum, the competent evidence establishes that the veteran's 
astrocytoma was not present during service or within a year 
of service.  Furthermore, there is no competent evidence that 
pneumonia or dysphagia existed in service, and no evidence 
that the service connected pterygium and keratoconus caused 
or materially contributed to the cause of the veteran's 
death.  There is no competent evidence linking the fatal 
disease processes to service.  As such, service connection 
for the cause of the veteran's death is not warranted.

The Board is sympathetic to the appellant's case and notes 
that several medical opinions were requested including a VHA 
opinion.  However, in the end, none of the opinions establish 
a nexus between the veteran's astrocytoma and service.  
Therefore, service connection for the cause of the veteran's 
death is not established.




ORDER

Service connection for malignant astrocytoma for purposes of 
accrued benefits is denied.

Service connection for migraine headaches for purposes of 
accrue benefits is denied.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


